OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
In support of their General Municipal Law § 205-e causes of action against New York City, plaintiffs relied solely on section 2904 of the New York City Charter and section 19-152 of the Administrative Code of the City of New York. Those provisions, however, concern only the duty of adjacent landowners to repair defective sidewalks or flagstones and the procedures that the City may use to enforce that duty. Neither provision imposes an affirmative duty on the City to keep its sidewalks in good repair.
To the extent that the cited provisions authorize the City to act, the authority is couched in permissive rather than mandatory terms. Administrative Code § 19-152, for example, states that the Commissioner of Transportation "may” enter the property to perform sidewalk repairs and "may” place a lien against the property to recoup the cost of its work. Thus, the cited provisions cannot form a basis for a cause of action under *923General Municipal Law § 205-e (see also, Desmond v City of New York, 88 NY2d 455 [decided today]).
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur.
Order affirmed, with costs, in a memorandum.